In a medical malpractice action, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Lockman, J.), dated February 21, 1985, which, after a jury trial, was in favor of the respondents.
Judgment affirmed, with one bill of costs.
The plaintiff’s primary contention on appeal is that the verdict was against the weight of the credible evidence. The trial evidence revealed a sharp conflict between the testimony of the respective experts called by the plaintiff and the respondents concerning, inter alia, whether the respondent Doctors Bugatch and Lewis departed from accepted standards of medical practice in failing to administer massive doses of antibiotics to the plaintiff’s decedent, and whether they should have fed her intravenously. The jury resolved these sharply disputed factual issues in favor of the respondents upon a fair interpretation of the evidence. Therefore, we decline to overturn the jury verdict (see, Nicastro v Park, 113 AD2d 129).
The plaintiff’s assignment of error to the trial court’s charge on proximate cause is without merit. The language "substantial factor in bringing about the death”, used by the court in its charge, is virtually indistinguishable from the language used in the plaintiff’s request to charge, i.e., "substantial possibility of preventing her death” (see, Mortensen v Memorial Hosp., 105 AD2d 151, 159; PJI 2:70). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.